DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Smith (US 2008/0236431) and Okamura et al. (US 5205216). 	Regarding claim 1, AAPA teaches “a printing process, comprising:  	an ink reservoir with ink (Applicant’s specification, paragraph 1); and  	continuously applying the ink from the ink reservoir onto articles of manufacture to create decorated articles of manufacture (paragraph 3).” 	AAPA fails to disclose that the ink reservoir is refilled with multiple color inks in a sequential manner in response to the ink reservoir attaining a low threshold ink level, wherein the multiple colors inks are miscible.  However, Smith teaches providing the ink reservoir (bath) 
Claims 6, 8-11, 13-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2002/0178954) in view of Smith (US 2008/0236431). 	Regarding claim 6, Hayashi et al. teach “a method of producing articles of manufacture with multiple color inks (paragraph 21), comprising: 	placing a first article of manufacture onto a first mandrel of a transfer drum, the transfer drum being configured to rotate the first mandrel in a first direction towards a printing drum (figure 1, paragraph 22);  	transferring a first color ink from a first ink reservoir onto the first article of manufacture (paragraphs 21 and 22);  	placing a second article of manufacture onto a second mandrel of the transfer drum, the transfer drum being configured to rotate the second mandrel in the first direction (paragraph 22); and  	transferring a second color ink from a second reservoir onto the second article of manufacture (paragraphs 21 and 22).” 	Hayashi et al. fail to teach that the both inks are transferred from the same ink reservoir, or that “wherein the first color ink and the second color ink are miscible and selected from a first 
 	Regarding the limitation that the inks be “permitted to mix,” Examiner notes that, at least in the case where the inks are contained in capsules, the inks will be permitted to mix when the capsules are burst (paragraph 24 of Smith).   	Regarding claim 14, Smith further teaches “further comprising continuously refilling the first ink reservoir with the first color ink and the second color ink in a sequential manner (paragraphs 14, 23, and 25; Figure 1).”  Examiner notes that Smith does not directly show how each ink is provided to the ink bath.  However, since Smith teaches that the different inks are desired to be dissimilarly distributed through the ink bath (paragraph 25), Examiner asserts that one having ordinary skill in the art would realize that one of the apparent means for providing the inks to the bath is to provide them alternately, and let the pump mix the inks, as suggested in paragraph 25.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to provide the first ink and the second inks to the reservoir in a sequential manner in order to provide the desired dissimilar distribution of ink. 	Regarding claim 15, Hayashi et al. further teach “wherein the first article of manufacture and the second article of manufacture are beverage can blanks (paragraph 20).” 	Regarding claim 16, Hayashi et al. further teach “wherein the first ink reservoir is an ink reservoir on a dry offset lithography printing mechanism (paragraph 14).” 	Regarding claim 17, Hayashi et al. further teach “wherein transferring the first color ink from the first ink reservoir onto the first article of manufacture comprises:  	transferring the first color ink from the first ink reservoir onto a first defined region of a .  

Claims 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2002/0178954) in view of Smith (US 2008/0236431), further in view of AAPA. 	Regarding claims 12 and 19, Hayashi et al., as modified, teaches all that is claimed, as in claims 6 and 13 above, respectively, except “curing the first color ink on the first article of manufacture and curing the second color ink on the second article of manufacture.”  However, AAPA teaches that when using dry offset lithography to print cans with multiple inks, the inks should be subject to a curing process in order to harden or cure the inks (paragraph 3).  .
Response to Arguments
Applicant’s arguments filed 11/05/2020 have been fully considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749.  The examiner can normally be reached on Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853